DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,415,861 B1 (Harrison, Jr., et al.) in view of US 7,409,995 B2 (Moynahan).
As concerns claim 1, Harrison, Jr. et al. discloses a drilling rig leak containment apparatus comprising: a tray 100, the tray including a platform 120 and a sidewall 130 around the platform, the tray configured to be positioned around a central stack 15 of a drilling rig; but lacks to disclose the apparatus having jet nozzles mounted within the tray and arranged to clean the tray; and one or more fluid supply pumps connected to supply cleaning fluid to the jet nozzles. Moynahan discloses a drilling rig leak containment apparatus having jet nozzles 122 mounted within the tray and arranged to clean the tray (the primary purpose of Moynahan is to clean the tubulars as they are removed from the well, nonetheless at 4:11+ Moynahan discloses that the nozzles are adjustable for “maximum cleaning with little or no experimentation”, thus the apparatus would certainly be capable of adjustment and for cleaning of both the tubulars and the interior of the apparatus); and one or more fluid supply pumps 117 connected to supply cleaning fluid to the jet nozzles. It would accordingly have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the jet nozzles into the apparatus to obtain the predictable result of facilitating cleaning of the tubulars as well as the interior of the apparatus.
As concerns claim 2, Harrison, Jr. et al. discloses the drilling rig leak containment apparatus of claim 1 in which the tray further comprises drain boxes connected to and extending below the platform (at figure 3, Moynahan also shows a drain box at 121 in figure 6).
As concerns claim 3, the combination discloses the drilling rig leak containment apparatus of claim 2, but lacks to explicitly disclose wherein each fluid supply pump of the one or more fluid supply pumps has an inlet connected to a respective drain box of the drain boxes (Moynahan discloses a pump inlet connected to the drain box, but not the same pump). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to configure the pump with an inlet connected to a drain box to predictably re-use or recycle the fluid. Moreover, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
	As concerns claim 4, the placement of the pumps would be an obvious design alternative which the skilled worker would select to suit a particular application or a specific type of pump.
	As concerns claim 5, the combination discloses the drilling rig leak containment apparatus of claim 3 essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05.
	As concerns claim 6, Moynahan discloses the drilling rig leak containment apparatus of claim 1 in which the jet nozzles are connected to the one or more fluid supply pumps via one or more manifolds (supply piping 116 is equivalent).
	As concerns claim 7, Official Notice is taken that shut-off valves are well known and obvious for fluid control in oil well equipment.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, Jr. et al. and Moynahan, and further in view of US 2002/0179300 A1 (Gay et al.).
As concerns claim 8, the combination discloses the drilling rig leak containment apparatus of claim 3 but lacks to disclose the apparatus in which the pumps are activatable by one or more fluid level sensors. Gay et al. discloses a leak containment apparatus which uses one or more fluid level sensors (a float switch, see 0024). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include a fluid level sensor in the apparatus to obtain the predictable result of preventing over-filling thus further preventing any leakage of the well fluids into the environment.
Claims 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, Jr. et al. and Moynahan, and further in view of US 6,167,277 (Evans).
As concerns claim 9, the combination discloses the drilling leak containment apparatus of claim 1 but lacks to disclose the apparatus further comprising a flexible sheet-form having a first edge secured to or within the sidewall and a second edge secured in spaced relation to the tray. Evans discloses a fluid spill deflection system and device for use with a wellhead or attachment thereto comprising a flexible sheet-like member for fitting about a wellhead, a drain and fastening devices for supporting the member about the wellhead. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to have the apparatus comprise a flexible sheet-form to obtain the predictable result of facilitating assembly and dis-assembly of the apparatus as well as enabling fitment of the apparatus around a variety of wellheads or to accommodate irregular wellhead stack equipment.
As concerns claim 10, Moynahan discloses the drilling leak containment apparatus of claim 9 further comprising additional nozzles connected to the one or more fluid supply pumps and arranged to direct cleaning fluid within the flexible sheet-form (Moynahan shows multiple nozzles (4) in figure 5).
As concerns claim 11, mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05
	As concerns claim 12, Harrison, Jr. et al. discloses a drilling leak containment apparatus comprising. a tray 100, the tray including a platform 120 and a sidewall 130 around the platform, the tray configured to be positioned around a central stack assembly 15 of a drilling rig; but lacks to disclose a flexible sheet-form having a first edge secured to or within the sidewall using a sealing connection and a second edge secured in spaced relation to the tray; nevertheless  Evans discloses a fluid spill deflection system and device for use with a wellhead or attachment thereto comprising a flexible sheet-like member for fitting about a wellhead, a drain and fastening devices for supporting the member about the wellhead. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to have the apparatus comprise a flexible sheet-form to obtain the predictable result of facilitating assembly and dis-assembly of the apparatus as well as enabling fitment of the apparatus around a variety of wellheads or to accommodate irregular wellhead stack equipment. Harrison, Jr. and Evans lack to disclose jet nozzles configured to be connected to a cleaning fluid supply source and directed within the flexible sheet-form, the jet nozzles arranged to clean the flexible sheet-form. Moynahan discloses a drilling leak containment apparatus having jet nozzles 122 configured to be connected to a cleaning fluid supply source 118 and directed within the flexible sheet-form, the jet nozzles arranged to clean the flexible sheet-form (the primary purpose of Moynahan is to clean the tubulars as they are removed from the well, nonetheless at 4:11+ Moynahan discloses that the nozzles are adjustable for “maximum cleaning with little or no experimentation”, thus the apparatus would certainly be capable of adjustment and for cleaning of both the tubulars and the interior of the apparatus). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the jet nozzles into the apparatus to obtain the predictable result of facilitating cleaning of the tubulars as well as the interior of the apparatus.
As concerns claim 13, Moynahan discloses the drilling leak containment apparatus of claim 12 in which the nozzles are mounted on an interior surface of the flexible sheet-form (figure 5).
As concerns claims 14-15, the combination discloses nozzles and support bars, but lacks to explicitly disclose the specific claimed configurations, nevertheless it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 85 USPQ 70. See also, In re Kuhle, 526 F.2d 533, 188 USPQ 7 (CCPA 1975). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to select from a number of arrangements to suit a particular application as a matter of obvious design choice.
As concerns claim 16, Moynahan discloses the drilling leak containment apparatus of claim 12 in which the nozzles are adjustable (4:11+).
As concerns claim 17, Moynahan discloses the drilling leak containment apparatus of claim 12 in which the nozzles are reciprocating (Id., “The openings 122A of the nozzles 122 may be adjusted for maximum cleaning with little or no experimentation. The nozzles 122 may be placed and spaced to provide alternating or varying patters 122B of spray for the wash fluid WF. Several sections of spray nozzle series may be provided on piping 123 in a vertical array of choice. The spray pattern desired may be influenced by the makeup of the undesirable matter on the conduit string CS withdrawn from a particular well W, as well as the specific chemical composition of the wash fluid WF, the temperature at injection and the pressure applied through the nozzles 122”).
As concerns claim 18, it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to arrange the pumps in the tray or other desirable location to suit a particular application or type of pump as a matter of obvious design choice.
As concerns claim 19, a hook and loop fastener would merely be an alternative that would be selected by a skilled person in the art from a variety of known fasteners.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,085,256 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, drawn to the same or similar subject matter, obviously encompass the limitations of the pending claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,526,877 (Winz) discloses a system for cleaning a string of an oil well that includes a washing unit having a first section and a second section that are placed atop an oil well head. The washing unit includes a center opening larger than the outside diameter of the string and includes a plurality of hoses for directing a fluid that is supplied under pressure to a plurality of nozzles, the plurality of nozzles being disposed on the center opening. The system relies upon either a rod table or a tubing slip to support the weight of the string as it is being extracted and to transfer the weight of the string to the washing unit which in turn transfers the weight of the string to the well head. The washing unit is constructed of heavy gauge materials that are strong enough to bear the weight of the string. The fluid under pressure is directed through the nozzles onto the string to flush pollutants off of the string and back through the well head and into the well. A recovery tank is used as desired with a seal disposed near the bottom of the washing unit to prevent the fluid from being flushed back into the well. A drain hose connects the recovery tank to the washing unit for collection of the fluid and pollutants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679